Citation Nr: 1218368	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  04-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  The propriety of the severance of service connection for diabetes mellitus, Type II (DM II).

2.  The propriety of the reduction of the disability evaluation assigned for cervical spine degenerative disc disease at C4-5 with osteophytes formation (cervical spine disability) from 20 percent to 10 percent disabling, effective October 25, 2005.

3.  Entitlement to a compensable disability rating for hemorrhoids, prior to September 30, 2009.

4.  Entitlement to a disability rating in excess of 20 percent for hemorrhoids, from September 30, 2009.

5.  Entitlement to a disability rating in excess of 10 percent for the residuals of a right radius fracture with degenerative arthritis (right wrist disability.)


REPRESENTATION

Veteran represented by:	Robert Walsh, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1982.  His military occupational specialty (MOS) was explosive ordnance disposal technician.  The Veteran is also the recipient of the Vietnam Service Medal (VSM), the Air Force Outstanding Unit Award, and the Vietnam Campaign Medal (VCM), among others.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2003, November 2004, and August 2006, of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter of the reduction in the assigned disability rating for the cervical spine disability is the only issue with respect to that appeal.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.").  Although the severity of the Veteran's cervical spine disability was discussed at the Board hearing, the Veteran's initial notice of disagreement (NOD) disputed only the reduction, noting that if the reduction were reversed, he would cancel his appeal.  Accordingly, the matter on appeal does not also contemplate a claim for an increased rating.  See Peyton, supra (distinguishing between a rating reduction case and a rating increase case).

These claims were previously before the Board in May 2007 and September 2009.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The May 2007 remand requested the following development:  attempt to obtain a private examination, send a VCAA letter regarding the right wrist claim, and provide a VA examination regarding the right wrist.  A May 2007 VCAA letter was sent, the private examination was obtained, and an October 2008 VA examination was provided.  The September 2009 remand requested that temporarily files be obtained and associated with the claims file, a VA examination regarding the Veteran's hemorrhoids be provided, and readjudication of the claims.  Files were obtained, and September 2009 VA examination was provided, and the claims were readjudicated.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

In July 2011, the Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge, sitting in Detroit, Michigan.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.  The Veteran submitted additional evidence at the time of his Travel Board hearing, with a corresponding waiver of Agency of Original Jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2011).

Procedural History

In June 1983, the RO granted the Veteran entitlement to service connection for a right wrist disability (considered 10 percent disabling) and hemorrhoids (considered noncompensable), effective June 30, 1982, the date of claim.  In June 1993, the RO granted the Veteran entitlement to service connection for a cervical spine disability (considered 10 percent disabling and effective February 9, 1993) and continued the previously assigned 10 percent disability rating for his right wrist disability.

In October 2001, the Veteran filed claims of entitlement to service connection for DM II, to include as secondary to herbicide exposure, and an increased disability rating for his cervical spine disability.  An August 2002 rating decision granted entitlement to service connection for DM II and increased the Veteran's cervical spine disability from 10 percent to 20 percent disabling, effective October 3, 2001.  A September 2002 rating decision confirmed and continued these findings.

In December 2002, the Veteran filed claims of entitlement to increased disability ratings for his service-connected hemorrhoids and his right wrist disability.  A September 2003 rating decision continued the noncompensable and 10 percent disability ratings, respectively, and proposed to sever the Veteran's entitlement to service connection for DM II.  The Veteran submitted a notice of disagreement (NOD) with these findings in December 2003, and timely perfected his appeal in February 2004.

In November 2004, a rating decision severed the Veteran's entitlement to service connection for DM II.  The Veteran submitted a NOD with this determination in December 2004, and timely perfected his appeal in February 2005.

In September 2005, the Veteran filed claims of entitlement to service connection for a low back strain and for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  In association with these claims, the Veteran participated in a VA spine examination in October 2005.  In August 2006, the RO issued a rating decision that granted the Veteran's claim of entitlement to service connection for a low back strain (considered 20 percent disabling) and denied entitlement to TDIU.  As a result of the October 2005 VA examination, the August 2006 rating decision also decreased the Veteran's disability rating for his cervical spine disability from 20 percent to 10 percent disabling, effective October 25, 2005, the date of the VA examination report.  The Veteran submitted a NOD with the reduction of his disability rating for his cervical spine disability later in August 2006, and timely perfected his appeal in October 2006.

In May 2007, the Board denied the Veteran's claim of entitlement to a compensable disability rating for hemorrhoids and remanded the issues of whether the severance of the award of service connection for DM II was proper and entitlement to a disability rating in excess of 10 percent disabling for a right wrist disability for additional evidentiary development.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim for a compensable disability rating for hemorrhoids.  The Court issued a November 2008 Order vacating, in part, the May 2007 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.  

In September 2009, the Board remanded the claims of entitlement to a compensable disability rating for hemorrhoids, entitlement to an increased disability rating in excess of 10 percent for a right wrist disability, whether the severance of the award of service connection for DM II was proper, whether the reduction from a 20 percent to a 10 percent disability rating for DDD of the cervical spine, effective October 25, 2005, was proper, and entitlement to TDIU for additional evidentiary development.

A subsequent November 2010 rating decision granted entitlement to a compensable disability rating for hemorrhoids, assigning a 20 percent disability rating effective September 20, 2009 and granted entitlement to TDIU.  Since the granted increase does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to a disability rating in excess of 10 percent for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO granted service connection for DM II, based on resolving reasonable doubt in favor of the Veteran's presumed herbicide exposure due to receipt of the VSM.

2.  In a September 2003 rating decision, the RO proposed to sever service connection for DM II; this proposal was based on a finding of clear and unmistakable error.
3.  In a November 2004 rating decision, the RO severed service connection for DM II.

4.  The evidence of record does not show that the grant of service connection for DM II was clearly and unmistakably erroneous.

5.  In an August 2006 rating decision, the Veteran's disability rating for a cervical spine disability was decreased from 20 percent to 10 percent disabling, effective October 25, 2005; the Veteran was not provided with proper notice of the reduction.

6.  Prior to September 30, 2009, the Veteran's hemorrhoids were mild to moderate; they were not large, thrombotic, or frequently irreducible with excessive redundant tissue.  They were not manifested by persistent bleeding with secondary anemia, nor were fissures present.

7.  From September 30, 2009, the Veteran's hemorrhoids were manifested by chronic problems with bleeding, frequent pain and fissures.

8.  The evidence of record does not demonstrate that the Veteran's service-connected hemorrhoids are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.



CONCLUSIONS OF LAW

1.  Severance of service connection for DM II was not in accordance with law, the criteria for restoration of service connection for DM II, from February 1, 2005, are met.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2011).

2.  The reduction of the disability rating for the cervical spine disability from 20 percent to 10 percent disabling was improper; restoration of the 20 percent disability rating for the cervical spine disability from October 25, 2005, is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2011). 

3.  Prior to September 30, 2009, the criteria for a compensable disability evaluation for service-connected hemorrhoids were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7336 (2011).

4.  On and after September 30, 2009, the criteria for a disability rating in excess of 20 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

With respect to the claims for restoration of service connection for DM II and for restoration of a 20 percent disability rating for a cervical spine disability, because the claims are granted in full herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

With respect to the claim of entitlement to increased disability ratings for his service-connected hemorrhoids, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Prior to and following the initial adjudication of the Veteran's claim, letters dated in April 2003, March 2006, and September 2009, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished by the September 2009 notice letter.

Although the September 2009 notice letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated, and an additional supplemental statement of the case was provided to the Veteran in November 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board has also reviewed the Veteran's Virtual VA paperless claims file, the records associated with which did not pertain to the issues herein on appeal.  Further, VA has also obtained and reviewed the records associated with the Veteran's successful claim for Social Security Administration disability benefits.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with appropriate VA examinations in April 2003 and September 2009.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The September 2009 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Veteran has asserted that the most recent hemorrhoid examination was inadequate because it was conducted by a nurse practitioner and did not include an internal examination.  The Board finds that the examination was adequate because it assessed the relevant criteria in the diagnostic code, included review of the claims file, and nothing indicates that the nurse practitioner was not qualified to conduct such an examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (noting that a nurse practitioner is generally competent to provide medical diagnoses, statements, and opinions under 38 C.F.R. §3.159(a)(1)); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Additionally, internal hemorrhoids were diagnosed and the Veteran is assigned the maximum scheduler evaluation due to the results of that examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  Restoration of Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2011); see also VAOPGCPREC 7-93.  The Secretary of VA has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2011).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  See Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. 

The Stallworth Court added, "Consequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous."  Id.

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth, supra.

The record reflects that on October 3, 2001, the Veteran filed an application for service connection for DM II, secondary to Agent Orange exposure.  In an August 2000 rating action, the RO granted service connection for DM II, on the basis that the Veteran served in Vietnam, was a recipient of the VSM, and developed DM II secondary to his presumed exposure to herbicides during service.

The evidence of record at the time of the August 2002 rating decision included: the Veteran's service treatment and personnel records, information from the National Personnel Records Center (NPRC) Personnel Information Exchange System (PIES); post-service VA outpatient treatment records and VA examination reports; post-service private treatment records.  The Veteran's personnel records indicated that he was awarded the VSM for service in Vietnam.  The United States Air Force was unable to provide the exact dates of the Veteran's service in Vietnam, but reminded VA that the Veteran was awarded the VSM.  Resolving all doubt in favor of the Veteran, in-country service in Vietnam was conceded and service connection on a presumptive basis was awarded for DM II.  July 9, 2001, was assigned as the effective date for the Veteran's award.  This was noted as the date of the law that allowed presumptive service connection for DM II.

In the November 2004 rating decision that severed service connection, the RO stated that service connection would be severed on the basis of clear and unmistakable error.  The RO noted that the Veteran's service personnel and treatment records indicated service from October 4, 1971 to June 29, 1982, with an honorable discharge.  The Veteran's MOS was explosive ordnance disposal technician and he had two years, eight months, and 20 days of foreign service.  He was also the recipient of the VSM and the VCM.  It was noted that the Veteran was seen at a hospital and received dental treatment in Udorn, Thailand.  A request was sent to NPRC requesting verification of the Veteran's service in Vietnam, but NPRC was unable to verify this contention.

The November 2004 rating decision noted that, according to regulation, the evidence must show service in-country before exposure to herbicides can be conceded.  There was no evidence that the Veteran served in Vietnam; rather, the evidence showed the Veteran had service in Thailand.  It was noted that the VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and its contiguous waters or airspace, from July 1965 through March 1973.  Members of the Armed Forces stationed in Thailand, Laos, or Cambodia during the same period and serving in direct support of operations in Vietnam were also eligible for this award.  Since there was no evidence of the Veteran having served in Vietnam, the RO determined that the presumption of herbicide exposure and development of diabetes mellitus was not for application.  It was further noted that the Veteran was not diagnosed with DM II until 1999, and there was no evidence establishing a diagnosis within one year of discharge from service.

At the outset, the Board notes that the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  Accordingly, the remaining issue is whether the severance itself was proper in accordance with the applicable law and regulations.  As mentioned above, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  See 38 C.F.R. § 3.105(d) (2011).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection.  This is a much higher burden of proof than that which is necessary for simply denying a veteran's claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that the veteran meets the service connection criteria (i.e. that the preponderance of the evidence is against the service connection claim).

In this case, it is clearly established that the Veteran suffered from DM II.  Thus, as his claim of entitlement to service connection is based on herbicide exposure, the only remaining question is whether he actually stepped foot in Vietnam and whether herbicide exposure may be presumed.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2011).

The claims file does not contain any actual documentation that the Veteran served in Vietnam.  Service treatment records do not reflect any medical treatment on the landmass of Vietnam, and service personnel records do not confirm that he actually stepped foot on the landmass of Vietnam.  The Board further notes that receipt of the VCM and VSM is not necessarily sufficient proof of service or actual visitation upon the landmass of Vietnam. 

Nevertheless, it remains a matter of debate whether the Veteran stepped foot on the landmass of Vietnam during the Vietnam era or was exposed to herbicides in service; however, the Board need not resolve these questions.  The record contains some credible and competent evidence showing that the Veteran was in Vietnam and was exposed to herbicides in service.  The Veteran has provided competent testimony that, although he was stationed in Thailand, he had excursions into Vietnam territory and served near the air base perimeter.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, although the RO severed service connection for DM II on the ground that presumptive service connection was not warranted, it did not consider whether the Veteran had been directly exposed to herbicides while in Thailand.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.qq (noting that for Air Force veterans that served at Udorn Royal Thai Air Force Base, herbicide exposure may be conceded on a "direct/facts-found basis"); www.publichealth.va.gov/exposures/agentorange/thailand.asp (last visited on May 18, 2012) (providing that Air Force veterans who served at various bases in Thailand from February 1961 to May 1975 may have been exposed to herbicides).  Thus, it would not be clear and unmistakable error to have determined that the Veteran's testimony was credible, in conjunction with his service locations and use of Agent Orange in those areas.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The evidence renders this case short of undebatable.  While there certainly is conflicting evidence of whether the Veteran performed active service on the landmass of Vietnam, there is no clear and unmistakable evidence showing that he did not.  It also is not clear and undebatable that he was not exposed to herbicides therein.  Therefore, the Board concludes that the August 2002 award of service connection for DM II did not involve clear and unmistakable error.  Accordingly, severance of service connection for DM II, on the basis of clear and unmistakable error, was not proper.  See 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2011).  The claim to restore service connection for DM II is granted.

III.  Reduction of Disability Rating for the Cervical Spine

As noted above, the Veteran was granted entitlement to service connection for a cervical spine disability in a June 1993 rating decision, which assigned a 10 percent disability rating.  Thereafter, the Veteran's disability was increased to 20 percent disabling, effective October 3, 2001.  

In September 2005, the Veteran filed claims of entitlement to service connection for a low back strain and TDIU.  In association with these claims, the Veteran participated in a VA spine examination in October 2005.  In August 2006, the RO issued a rating decision that granted the Veteran's claim of entitlement to service connection for a low back strain and denied entitlement to TDIU.  As a result of the October 2005 VA examination, the August 2006 rating decision also reduced the Veteran's disability rating for his cervical spine disability from 20 percent to 10 percent disabling, effective October 25, 2005, the date of the VA examination report.  The Veteran contends that this rating reduction was improper.  The Board concurs.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court consistently has held that when the RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), however, and they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2011).

The Veteran is seeking restoration of the 20 percent disability rating that had been in effect from October 25, 2005 through January 20, 2009.  In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  In order for a rating reduction to be effected properly, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record. 
As noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

The Board agrees with the Veteran's arguments as to the propriety of the rating reduction and finds that the rating reduction from 20 percent to 10 percent effective October 25, 2005, for his service-connected cervical spine disability was improper.  The Veteran was not notified properly of the proposed rating reduction in this case.  See 38 C.F.R. § 3.105(e) (2011).  The RO failed to issue a rating decision in which the Veteran was informed of the proposed rating reduction.  Rather, he only received the August 2006 rating decision, which reduced his disability rating from 20 percent to 10 percent disabling for his cervical spine disorder.  He also was instructed to consult a different document for a rationale.  Additionally, the Veteran was not informed of his right to submit evidence within 60 days, nor was he informed of his right to a hearing regarding the matter of the reduction.

As stated, when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck, 12 Vet. App. at 292.  The prescribed procedures were not followed in this case.  Thus, the Board finds that the reduction from 20 percent to 10 percent effective October 25, 2005, for the Veteran's service-connected cervical spine disability is void ab initio.


IV.  Hemorrhoids

The Veteran was initially granted entitlement to service connection for hemorrhoids in June 1983.  At that time, he was assigned a noncompensable disability rating, effective June 30, 1982.  In December 2002, the Veteran filed a claim of entitlement to a compensable disability rating for this condition.  A September 2003 rating decision continued the Veteran's noncompensable disability rating.  During the pendency of the appeal, a November 2010 rating decision increased the Veteran's disability rating from noncompensable to 20 percent disabling, effective September 20, 2009.  As such, the Board will address whether the Veteran is entitled to a compensable disability rating prior to September 30, 2009, and whether he is entitled to a disability rating in excess of 20 percent from September 30, 2009.

Relevant Law and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where, as here, service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's service-connected hemorrhoids are currently evaluated under Diagnostic Code 7336.  Under Diagnostic Code 7336, a noncompensable evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A higher disability rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia or fissures.  See 38 C.F.R. § 4.119, Diagnostic Code 7336 (2011).


Prior to September 30, 2009

As the Veteran initiated his claim in December 2002, the Board will review the record from December 2001 through September 29, 2009, in determining whether the Veteran is entitled to a compensable disability rating for the period in question.

The Veteran was afforded a VA rectum and anus examination in April 2003, in association with his claim for a compensable disability rating.  At that time, the VA examiner noted that no claims file or outside medical records were available for review.  The VA treatment records dated from July 2000 were reviewed in conjunction with the examination, and the VA examiner noted that there was no mention of treatment for hemorrhoids during that time.  The Veteran stated that he was having more trouble with his hemorrhoids.  Specifically, he stated he had to push the skin tag back into the anus during a bowel movement and the skin tag bothered him when he stood for prolonged periods of time.  He noted he had excellent sphincter control with no fecal leakage or involuntary bowel movements.  There was no bleeding or thrombosis of the hemorrhoid.  The Veteran stated that two or three years prior to the examination, he had an external hemorrhoid cut, requiring two stitches as an outpatient procedure at a private doctor's office.  At the time of the examination, he used over-the-counter medication for his hemorrhoids.  
Upon physical examination, there was no evidence of fecal leakage at the anus.  The rectum and anus were of a normal lumen and there was no evidence of anemia or fissures.  He had a 0.5 centimeter, soft, non-thrombosed skin tag hemorrhoid at the seven o'clock position of the anus.  There was no bleeding.  The Veteran was diagnosed with an external hemorrhoid.  See VA Rectum and Anus Examination Report, April 23, 2003.

In January 2007, the Veteran sought VA medical treatment.  At that time, he complained of hemorrhoid pain with occasional bleeding.  See VA Treatment Record, January 19, 2007.  In February 2007, the Veteran was again seen with complaints of anterior hemorrhoid tissue evidence on superficial inspection.  There was no evidence of erythema, blood, masses, or fissures.  See VA Treatment Record, February 12, 2007.  There is no other evidence associated with the Veteran's claims file that addresses his hemorrhoids prior to the September 30, 2009, VA examination.

Review of these limited medical records reveals that the Veteran is not entitled to a compensable disability rating for the period prior to September 30, 2009.  At no time during this period were the Veteran's hemorrhoids large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The April 2003 examination noted external hemorrhoids that were non-thrombotic.  The evidence did not show persistent bleeding and secondary anemia or fissures.  As such, a compensable rating is not warranted.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the digestive system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7354 (2011).

The Board concludes that the preponderance of the evidence is against the claim for a compensable disability rating for hemorrhoids prior to September 30, 2005, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  

From September 30, 2009

The Veteran was afforded a VA rectum and anus examination on September 30, 2009.  At that time, the Veteran complained of chronic bleeding, two to four times per week, and frequent pain associated with his hemorrhoids.  He also indicated that he suffered from anal itching, burning, and swelling.  Upon physical examination, there was evidence of both internal (four to five millimeters) and external (one centimeter) hemorrhoids.  The VA examiner noted that the Veteran's hemorrhoids were reducible, one or more fissures were present, and there was evidence of excessive redundant tissue.  There was no evidence of prolapse, thrombosis, bleeding, anorectal fistula, anal or rectal stricture, or rectal prolapse.  The VA examiner diagnosed the Veteran with chronic hemorrhoids, internal and external.  See VA Rectum and Anus Examination Report, September 30, 2009.

The September 2009 VA examination is the only evidence of record pertaining to the Veteran's hemorrhoids for the time period in question.  Given the foregoing, the Board finds that the previously assigned 20 percent disability rating is appropriate.  

The Board also notes that this is the maximum schedular evaluation available for hemorrhoids under Diagnostic Code 7336.  Consideration has been given to application of another Diagnostic Code, but there is no impairment of the rectum or anus shown (Codes 7333 and 7334), and fecal leakage required for an evaluation in excess of 20 percent under Code 7332, for impaired sphincter control, is not shown.  There was no evidence that pads were required, and bowel movements were not shown to be involuntary.  See 38 C.F.R. § 4.114 (2011).

The Board concludes that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for hemorrhoids from September 30, 2009, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  A rating in excess those assigned are provided for certain manifestations of the service-connected hemorrhoids but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hemorrhoids, as the criteria assess whether the hemorrhoids are mild, moderate, thrombotic, irreducible, include bleeding, fissures, redundant tissue, or anemia, and whether recurrences are frequent, which include most of the Veteran's symptoms.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

ORDER

The severance of service connection for DM II was improper, and restoration of service connection is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent disability rating effective October 25, 2005, for service-connected cervical spine disability is restored, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable disability rating for service-connected hemorrhoids, prior to September 30, 2009, is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected hemorrhoids, on and after September 30, 2009, is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to an increased disability rating for a right wrist disability.

The Veteran was initially granted entitlement to service connection for a right wrist disability in June 1983, and assigned a 10 percent disability rating.  The Veteran filed the present claim for an increased disability rating in December 2002.  In association with his claim, he was afforded VA examinations in April 2003 and October 2008 to determine the nature and severity of his service-connected disability.  Of note, during both examinations, the Veteran complained of neurological symptoms, to include tingling, numbness, and the inability to hold on to objects with his right hand.  It does not appear that either of the VA examiners indicated whether these neurological symptoms are related to the Veteran's service-connected right wrist disability.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  In light of the above, the Board finds a new VA examination is necessary to ascertain the current severity of the Veteran's right wrist disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to obtain any outstanding VA treatment records for the Veteran's right wrist disability, dated from October 2008 to the present.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  The RO is requested to contact the Veteran to request he complete release forms authorizing VA to request any missing treatment records from any private medical providers who provided treatment for his right wrist disability.  These medical records should then be requested, and the RO should specify that actual treatment records, as opposed to summaries, are needed.  All efforts to obtain these records, including follow-up requests, should be memorialized in the Veteran's claims file.

3.  After the aforementioned development is complete and the records are obtained to the extent available, the RO is requested to schedule the Veteran for VA joints and neurological examinations, with appropriate medical practitioners, to ascertain the current severity of the service-connected right wrist disability.  

The VA examiner(s) should thoroughly review the Veteran's claims file and a complete copy of this remand in conjunction with the examination(s).  The VA examiner should note that this has been accomplished in the VA examination report(s).  

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The VA examiner is also requested to render an opinion as to the Veteran's current neurological symptoms, and state whether they are related to his service-connected residuals of a right radius fracture with degenerative arthritis.  A complete rationale (without resort to speculation) should be given for any opinion expressed.  The VA examination report(s) must be typed.

4.  Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion(s) to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, supra.

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for an increased disability rating for a right wrist disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. M. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


